ORDER
This matter having come before the Court upon the filing of a Petition for Disciplinary or Remedial Action, with attached certified copy of an Order issued October 18, 2005 by the North Carolina State Bar (Attachment A), wherein the North Carolina State Bar ordered the immediate disbarment of Eric John Parham; and it appearing that said Eric John Parham is admitted to the Bar of this Court;
NOW, THEREFORE, it is this 27th day of October, 2016,
ORDERED, by the Court of Appeals of Maryland, in accordance with Maryland Rule 19-737(d), that Eric John Parham, Respondent, is hereby suspended, effective immediately, from the practice of law in the State of Maryland, pending further order of this Court; and it is further
ORDERED, that the Clerk of this Court shall strike the name of Eric John Parham, from the register of attorneys in this Court and shall issue notice of the suspension in accordance with Rule 19-761(b).